Case 2:21-mc-51057-SFC-KGA ECF No. 1-1, PagelD.12 Filed 08/11/21 Page 1of 3

collinslegal

1323 Broadway, Suite 800
Detroit, MI 48226
(313) 963-2303
Fax (313) 963-2312

Seffrey G. Collins
Aliorney

July 30, 2021
Peter Carter, Chief Legal Counsel
Delta Airlines, Inc.

1030 Delta Bivd
Atianta, GA 30320

Re: United States of America v Brian Benderoff, Case No. 20-cr-20380

Dear Mr. Carter,
| represent Brian Benderoff in the above referenced case filed in the United

States District Court for the Eastern District of Michigan. Enclosed please find a
subpoena to produce contact information for passengers on Delta flight number 1932 on
June 23, 2016. The requested documents are relevant to a pending pretrial motion.

| appreciate your attention to this matter. Please feel free to contact me with any

questions.

 
  
 
 

truly yours,

frey G. Collins

cc: Brian Benderoff
Encl.

JGC/igc

 
Case 2:21-mc-51057-SFC-KGA ECF No. 1-1, PagelD.13 Filed 08/11/21 Page 2 of 3

AO 89B (07/16) Subpoena to Produce Documents, Information, or Objects in a Criminal Case

 

 

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

United States of America )
Vv. )
) Case No. 20-cr-20380
D-2BrianW.Benderoff == tid)”
: Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
OBJECTS IN A CRIMINAL CASE

To: Peter Carter, Chief Legal Counsel

(Name of person to whom this subpoena is directed)

YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
Names and last known contact information (including all phone numbers, e-mail addresses, home addresses) to all passengers on
Delta flight number 1932 on June 23, 2016.

Place: Chambers of the Hon. Nancy G. Edmunds Date and Time: August 16, 2021 at 10:00 am.
231 W. Lafayatte Blvd, Room 805
Detroit, MJ 48226
Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT

 

Date: July 30, 2021

Signature of Clerk or Deputy Clerk

 

The name, address, e-mail, and telephone number of the attorney representing (name of party)
Brian W. Benderoff . who requests this subpoena, are:

Attomey Jeffrey G. Collins, jcollins@collinslegal net
1323 Broadway, Suite 800
Detroit, MI 48226 (313) 963-2303

Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte; 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation

under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
Case 2:21-mc-51057-SFC-KGA ECF No. 1-1, PagelD.14 Filed 08/11/21 Page 3of 3

AO 89B (07/16) Subpoena ta Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 20-cr-20380

PROOF OF SERVICE

This subpoena for (name of individual and title, if any) Pete. Corte, Ch ek Li Cowal 6. \ CaON rel

was received by me on (date)

 

 

bi served the subpoena by delivering a copy to the named person as follows:
cee i We

( I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and$ ___ for services, for a total of $

I declare under penalty of perjury that this informayfén i

 

—sethy) cal UNS, Be

Printed name and title

[SE Rewedroy Sed Dede), ME Pade

. . Server's address

 

Additional information regarding attempted service, etec.:

 
